DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	This application, filed 18 November 2020, claims priority to provisional application 62/936,867, filed 18 November 2019.

Specification
The disclosure is objected to because of the following informalities: 
Specification page 5, [0029], reads “T cell therapies, such CAR T and BiTE, may be potentiated by the use of the iCHEK 1/2 composition”. The sentence is missing a transitional word between “such” and “CAR T”. Amendment to “T cell therapies, such as CAR T and BiTE, may be potentiated by the use of the iCHEK 1/2 composition” is suggested..

Specification page 5, [0030], reads “The dosage for Nivolumab, for example, maybe dosed based on body weight”.  The use of “maybe” is grammatically incorrect. Amendment to “The dosage for Nivolumab, for example, may be dosed based on body weight” is suggested.

Drawings
The drawings are objected to because, overall, the figures are low resolution rendering them illegible.  For example, see figures 1, 3, 4, 7, and 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 3 of the claim currently states “administration to a subject of pharmaceutically effective amount of:”. Amendment to “administering to a subject a pharmaceutically effective amount of:” is recommended.

Claim 7 is objected to because of the following informalities: The second line of the claim reads “anti-PDL-1 therapy”. In order to be consistent with the disclosure it is suggested that this be amended to read “anti-PD-L1 therapy”.

Claim 15 is objected to because of the following informalities:  The claim currently states “further comprising administration to the subject a pharmaceutically effective amount of a chemotherapeutic treatment”. Amendment to “further comprising administrating to the subject a pharmaceutically effective amount of a chemotherapeutic treatment” is recommended.   

Claims 14, and 15 are objected to because of the following informalities:  The claims currently state “The method of claim 1 wherein” (claims 14) and “The method of claim 1 further comprising” (claim 15). The claims are missing a comma between claim 1 and wherein/further comprising. To maintain consistency with the rest of the claims, it is suggested that the claims be modified to read “The method of claim 1, wherein” (claims 14) and “The method of claim 1, further comprising” (claim 15).

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim is dependent on claim 1 and includes the limitation “wherein the immunotherapy is directed to potentiation of an ERK pathway”. Claim 1 contains two references to immunotherapy including a T-cell based immunotherapy and an immunotherapy treatment. It is unclear which immunotherapy is being referenced in claim 14. In the instant office action the claim was interpreted as referencing the immunotherapy treatment. Appropriate correction is required.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 11, The instant claim is dependent on the method of claim 7 and adds the further limitation “wherein the immunotherapy treatment comprises the administration of therapeutically effective amounts of a checkpoint inhibitor that targets cytotoxic T-lymphocyte-associated protein 4”. Claim 7 is dependent on the method of claim 1 and recites “wherein the immunotherapy treatment comprises anti-PD-1 therapy or anti-PDL-1 therapy”. The CTLA4 immunotherapy claimed in claim 11 is directed to a different checkpoint blockade than anti-PD-1/anti-PD-L1 therapies. Therefore, claim 11 does not incorporate the limitations of the claim on which it depends nor does it further limit the subject matter of the claim on which it depends. If applicant’s intention is to further include a CTLA-4 immunotherapy treatment in the method of claim 7 it is suggested that the claim be amended to clearly state the intention. If applicant’s intention is that the immunotherapy treatment referenced in claim 1 is a CTLA-4 immunotherapy treatment, it is suggested that the claim be amended to be dependent on claim 1. 
Based on the specification, page 6, [0029], which lists the inhibitors as alternatives from each other (for example, “In addition, PD-L1 inhibitors, such as atezolizumab, avelumab, and durvalumab and checkpoint inhibitor drugs that target CTLA-4, such as Ipilimumab (commercially available as Yervoy), may also be useful immunotherapies”) and a lack of demonstration of Ipilimumab combined therapies, the claim was interpreted as being dependent on claim 1 in the instant office action. 

Claim 12 is rejected by virtue of its dependency on claim 11.  

Regarding claim 13, The instant claim is dependent on the method of claim 7 and adds the further limitation “wherein the immunotherapy treatment comprises T-cell therapies”. Claim 7 is dependent on the method of claim 1 and recites “wherein the immunotherapy treatment comprises anti-PD-1 therapy or anti-PDL-1 therapy”. The T-cell therapies claimed in claim 13 would be reasonably interpreted by one of skill in the art to be directed to a different immunotherapy therapy than anti-PD-1/anti-PD-L1 therapies. Therefore, claim 13 does not incorporate the limitations of the claim on which it depends nor does it further limit the subject matter of the claim on which it depends. If applicant’s intention is to further include a T-cell therapy in the method of claim 7 or to state that the T-cell therapy targets PD-1/PD-L1, it is suggested that the claim be amended to clearly state the intention. If applicant’s intention is that the immunotherapy treatment referenced in claim 1 is a T-cell therapy, it is suggested that the claim be amended to be dependent on claim 1. 
Based on the specification, page 6, [0029], which lists the treatments as alternatives from each other (for example, “In addition, PD-L1 inhibitors, such as atezolizumab, avelumab, and durvalumab and checkpoint inhibitor drugs that target CTLA-4, such as Ipilimumab (commercially available as Yervoy), may also be useful immunotherapies. T-cell therapies, such [as] CAR T and BiTE, may be potentiated by the use of the iCHEK1/2 composition”), the claim was interpreted as being dependent on claim 1 in the instant office action. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 as evidenced by Prexasertib HCl (LY2606368) Datasheet (2018) from Selleckchem.com (online 15 Dec 2018).

Regarding claim 18, Sen teaches a combined treatment comprising an effective amount of prexasertib and an effective amount of an anti-PD-L1 antibody. Sen teaches that prexasertib alone was not sufficient to eradicate tumors despite reduced tumor growth, increased T-cell infiltration, and abrogated T-cell exhaustion in vivo and evaluated the ability of the CHK inhibitor to sensitive tumors to PD-L1 blockade. In their study, mice treated with anti-PD-L1 alone showed no anti-tumor response and had excessive tumor burden within three weeks. Using the combined treatment, remarkable tumor regression was observed within 1 week (page 4, paragraph 3). As Sen treated tumor bearing mice with prexasertib and an anti-PD-L1, a skilled artesian would recognize that the components were included in compositions for administration. As the claim does not add functional limitations regarding the composition contents, other than the active ingredients, Sen’s teachings meet the limitation of “composition”.
It is noted that while Sen refers to prexasertib as a CHK1i inhibitor, the instant disclosure identifies the prexasertib as a “suitable CHEK2 inhibitor”. The specification further teaches that prexasertib is another name for LY2606368 (specification page 5, [0027]). The prexasertib HCl (LY2606368) datasheet also shows that prexasertib is an inhibitor of Chk2 (biological activity, targets).

Regarding claim 19, Sen teaches the composition of claim 18 as discussed above. 
While Sen does not disclose instructions for determining a dosage scheme for administration of the compositions, the inclusion of instructions is not considered a novel step in the case where no functional relationship exists between the printed matter and the product. See MPEP 2111.05 (b). Because the instructions outlined in claim 19 do not add additional functionality to the therapies claimed for treatment, the inclusion of instructions in claim 19 is not considered a novel step.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438 (published online 02 March 2018) in view of Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 (published online 18 Feb 2019) as evidenced by Prexasertib HCl (LY2606368) Datasheet (2018) from Selleckchem.com (online 15 Dec 2018).

Regarding claim 1, Bagley teaches the use of CAR-T cell therapy in glioblastoma (GBM) (abstract). Bagley studied the challenges faced in CAR-T cell treatment therapies for GBM and teaches that “one of the most pressing issues is how to address the immunosuppressive GBM microenvironment” (page 1433, right column, paragraph 2). Bagley teaches that the adaptive upregulation of PD-L1 may play a role in mediating treatment failure (page 1434, left column, paragraph 1). Bagley further teaches that “in light of the immunosuppressive milieu encountered by effector T cells in GBM, the efficacy of CAR T cells may be heightened through combinations with small-molecule drugs or checkpoint blocking antibodies, including but not limited to PD-1/PD-L1 inhibitors, anti-TGF-β molecules, and anti-IL-6 antibodies”. Bagley also teaches that previously suggested approaches include checkpoint inhibitor/immune agonist therapies (page 1434, left column, paragraph 2). 
Overall, Bagley teaches a method of potentiating the response of a T-cell based immunotherapy in a subject comprising the administration of an immunotherapy treatment. Bagley, however, does not disclose the administration of a checkpoint kinase inhibitor that would potentiate the immunotherapy treatment.
Sen teaches that immunotherapies that harness or enhance a patient’s own immune system to target and kill cancer cells have been developed and that the most common therapeutic approaches use antibodies against inhibitory signaling molecules expressed on tumor and immune cells including PD-1, PD-L1, and CTLA4. Sen further teaches that although immune checkpoint blockade (ICB) agents are promising, their activity varies and there is increasing evidence of primary and adaptive resistance to ICB in multiple cancer types (page 2, paragraph 1). Sen teaches that recent studies have demonstrated the potential of targeting the DNA damage response pathway (DDR) including the targeting of checkpoint kinase 1 (CHK1). Sen further teaches that the DDR pathway has been shown to be involved in the antitumor response. In their study, Sen demonstrated that targeting checkpoint kinase 1 (CHK1) significantly increased protein and surface expression of PD-L1 in models of small cell lung cancer. Sen also demonstrated that CHK1 inhibition “remarkably potentiated the anti-tumor effect of PD-L1 blockade and augmented cytotoxic T-cell infiltration in multiple immunocompetent SCLC in vivo models” (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Sen with those of Bagley and further administer an inhibitor of a checkpoint kinase in the method of potentiating T-cell based therapy with an immunotherapy treatment. A skilled artesian would have been motivated to make this combination in order to take advantage of the synergistic effect between checkpoint kinase inhibitors and immunotherapeutic treatments such as potentiating the anti-tumor effect of PD-L1 blockade and augmenting cytotoxic T-cell infiltration (Sen, abstract).
	
Regarding claims 2 and 3, Bagley and Sen teach the method of claim 1 as discussed above. 
Bagley further teaches that the subject suffers from glioma wherein the glioma is glioblastoma (page 1430, left column, paragraph 1; page 1434, left column, paragraphs 1 and 2). 

Regarding claim 4, Bagley and Sen teach the method of claim 1 as discussed above. 
In the study performed by Sen, the checkpoint kinase inhibitor administered is prexasertib (page 3, paragraph 3; page 4, paragraph 3), which is a checkpoint kinase 2 and checkpoint kinase 1 inhibitor.
It is noted that, while Sen refers to prexasertib as a CHK1 inhibitor, the instant disclosure states that “Prexasertib (LY2606368) has been used an example of a suitable CHEK2 inhibitor (or iCHEK1/2)” (specification page 5, [0027]). The prexasertib HCl (LY2606368) datasheet also shows that prexasertib is an inhibitor of Chk2 (biological activity, targets).

Regarding claim 7, Bagley and Sen teach the method of claim 1 as discussed above.
Bagley further teaches that the immunotherapy treatment comprises PD-1/PD-L1 inhibitors (page 1434, left column, paragraph 2).
Sen also teaches that the immunotherapy treatment comprises anti-PD-1 or anti-PD-L1 therapy (page 11, paragraph 2; page 5, paragraph 3).

Regarding claim 13, Bagley and Sen teach the method of claim 1 as discussed above.
Bagley teaches that one of the most pressing issues to address in the use of CAR T cell therapies for the treatment of GMB is addressing the immunosuppressive GMB microenvironment. Bagley further teaches that once the CAR T cells arrive in the tumor, the microenvironment presents many obstacles including tumor-derived soluble factors and cytokines, immunosuppressive immune cells, and physical and metabolic barriers which dampen T-cell proliferation and effector responses (paragraph bridging pages 1433 and 1434). Bagley teaches that the efficacy of CAR T cells may be heightened through combinations with small-molecule drugs or checkpoint blocking antibodies. Alternatively, Bagley suggests that specific targeting of immunosuppressive immune cell populations could also be considered. Bagley teaches that previously suggested approaches include neutralization of myeloid-derived suppressor cells, or strategies targeting Tregs, including metronomic chemotherapy, CD25 blockade, anti- C-C chemokine receptor 4 antibodies, or checkpoint inhibitor/immune agonist therapies (page 1434, left column, paragraphs 2 and 3).
Sen teaches that the use of DDR modulation using inhibitors, such as prexasertib, can regulate the immune microenvironment and that inhibiting CHK can result in increased T-cell infiltration and abrogate T-cell exhaustion in vivo (page 4, paragraphs 2 and 3). Sen teaches that pharmacologic inhibition of CHK1 or PAPR increased levels of tumor-infiltrating T-lymphocytes and synergized with immune therapy, particularly anti-PD-L1 therapy, in multiple models. Sen teaches that their results elucidate a mechanism of action for DDR inhibitors in antitumor immunity and suggest that treatment with DDR inhibitors may increase the effectiveness of ICB in patients (page 3, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an immunotherapy treatment comprising T cell therapies in the method taught by Bagley and Sen. A skilled artesian would have been motivated to use T cell therapies as Bagley teaches that one of the hurdles of the therapies is the immunoevasive tumor microenvironment which Sen teaches can be modulated with the use of an ICB inhibitor. A skilled artesian would have had a reasonable expectation of success in making this combination as Sen teaches that the use of CHK inhibitors can potentiate the effects of immunotherapies. 

Regarding claim 17, Bagley and Sen teach the method of claim 1 as discussed above.
Sen further teaches that the checkpoint kinase inhibitor and the immunotherapy treatment are on different dosage schemes (page 4, paragraph 3, “We treated B6129F1 immunocompetent flank RPP/mTmG tumor bearing mice with prexasertib (10mg/kg, 2/7 days, BID, Day 1 and 2, i.e., total 40 mg/kg/week) and/or anti-PD-L1 (300 μg, 1/7 days, Day 3) for 3 weeks”). 

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438 (published online 02 March 2018) in view of Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 (published online 18 Feb 2019) as applied to claim 1 above, and in further view of Prexasertib HCl (LY2606368) Datasheet (2018) from Selleckchem.com (online 15 Dec 2018).

Regarding claims 5 and 6, Bagley and Sen teach the method of claim 4 as discussed above.
Sen further teaches that the inhibitor comprises prexasertib (page 3, paragraph 3; page 4, paragraph 3). In the studies performed by Sen, prexasertib is discussed as inhibiting checkpoint kinase 1 (CHK1) to study the impact of the inhibition on the PD-1/PD-L1 axis and the synergy that can arise with the use of a CHK inhibitor combined with an anti-PD-L1 antibody (page 3, paragraph 3; page 4, paragraph 3; abstract).
Bagley and Sen, however, do not disclose that the prexasertib used in the study was prexasertib HCl. 
The prexasertib HCl datasheet teaches that prexasertib HCl (LY2606368) is commercially available and has biological activity against CHK1 (Ki value of 0.9 nM). The datasheet also teaches that prexasertib HCl also has biological activity in the inhibition of CHK2 (8 nM) (page 1, “biological activity”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used prexasertib HCl as taught by the prexasertib HCl datasheet as the checkpoint kinase inhibitor in the method taught by Bagley and Sen. A skilled artesian would have been motivated to use prexasertib HCl as the checkpoint kinase inhibitor as it is commercially available and Sen demonstrates that the active component, prexasertib, is effective for use in potentiating the effects of immunotherapy based on its ability as a checkpoint kinase inhibitor.

Regarding claim 16, Bagley and Sen teach the method of claim 1 as discussed above.
Sen teaches that the inhibitor comprises prexasertib (page 3, paragraph 3; page 4, paragraph 3).
	The combination of Bagley and Sen, however, does not teach that the checkpoint kinase inhibitor comprises about 8 nM of checkpoint kinase inhibitor. 
The prexasertib HCl datasheet teaches that prexasertib HCl (LY2606368) is commercially available and has biological activity against CHK1 (Ki value of 0.9 nM). The datasheet also teaches that prexasertib also has biological activity in the inhibition of CHK2 with an IC50 value of 8 nM (page 1, “biological activity”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used prexasertib HCl as taught by the prexasertib HCl datasheet as the checkpoint kinase inhibitor in the method taught by Bagley and Sen. Furthermore, based on the teachings of the prexasertib HCl datasheet, it would have been obvious to have used an amount of the inhibitor comprising about 8nM of checkpoint kinase inhibitor. A skilled artesian would have been motivated to use prexasertib HCl as the checkpoint kinase inhibitor as it is commercially available and Sen demonstrates that the active component, prexasertib, is effective for use in potentiating the effects of immunotherapy based on its ability as a checkpoint kinase inhibitor. By using about 8nM of the checkpoint kinase inhibitor, a skilled artesian would recognize that blocking of both CHK1 and CHK2 could be achieved. 
It is further noted that it would be route practice in the art to optimize the concentration of checkpoint kinase inhibitor in the method taught by Bagley and Sen in response to a subject’s response to the treatment. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, it would be obvious for a skilled artesian to start with at least 8nM of the checkpoint kinase inhibitor as a starting point for the routine optimization as it is the known and disclosed IC50 value.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438 (published online 02 March 2018) in view of Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 (published online 18 Feb 2019) as applied to claim 1 above, and in further view of Litak, J., et al (2019) PD-L1/PD-1 Axis in Glioblastoma Multiforme Int. J. Mol. Sci 20(5347); 1-16.

Regarding claims 8 and 9, Bagley and Sen teach the method of claim 7 as discussed above. 
Sen discloses that the immunotherapy treatment comprises anti-PD-1 therapy (page 11, paragraph 1, “the addition of a DDR inhibitor to anti-PD-1 therapy may significantly enhance response rates and outcomes”). Sen, however, does not disclose that the anti-PD-1 therapy comprises an IgG4 antibody (instant claim 8) or that the antibody is selected from those listed in instant claim 9.
Litak provides a review of the PD-L1/PD-1 axis in Glioblastoma (GBM) which is taught to be the most popular primary central nervous system cancer with aggressive cancer growth and short median overall survival (title, abstract). Litak teaches that the interaction of PD-1 and PD-L1 creates an immunoregulatory axis promoting invasion of glioblastoma multiforme cells in the brain tissue while protecting against autoimmunity. Litak teaches that studies in preclinical GBM mouse models confirmed the safety and efficiency of monoclonal antibodies targeting the PD-1/PD-L1 axis (abstract). Litak teaches that several monoclonal antibodies have been approved for clinical use including nivolumab, which is a human IgG4 anti-PD-1 monoclonal antibody that blocks PD-1 molecules, modulating the immune response. Litak further teaches that pembrolizumab is another example and is a humanized antibody that works by blocking PD-1 (page 7, paragraph 10; page 8, table 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the IgG4 antibody nivolumab or the antibody Pembrolizumab as taught by Litak in in the method taught by Bagley and Sen. A skilled artesian would have been motivated to make this use these antibodies as they are well characterized in the art and are being tested for use in the treatment of GBM, which is the disease studied by Bagley.

Regarding claim 10, Bagley and Sen teach the method of claim 7 as discussed above.
Sen discloses that the immunotherapy treatment comprises anti-PD-L1 therapy (page 4, paragraph 3) but does not disclose what anti-PD-L1 antibody was used in the study. 
Bagley and Sen do not disclose that the anti-PD-L1 therapy comprises the administration of the anti-PD-L1 antibodies disclosed in instant claim 10.
Litak provides a review of the PD-L1/PD-1 axis in Glioblastoma (GBM) which is taught to be the most popular primary central nervous system cancer with aggressive cancer growth and short median overall survival (title, abstract). Litak teaches that the interaction of PD-1 and PD-L1 creates an immunoregulatory axis promoting invasion of glioblastoma multiforme cells in the brain tissue while protecting against autoimmunity. Litak teaches that studies in preclinical GBM mouse models confirmed the safety and efficiency of monoclonal antibodies targeting the PD-1/PD-L1 axis (abstract). Litak discloses monoclonal antibodies as inhibitors of PD1 and PD-L1 that are being tested in trials concerning patients with recurrent GBM, including anti-PD-L1 antibodies atezolizumab, durvalumab, and avelumab (page 8, paragraphs 1 and 3; page 8, table 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the anti-PD-L1 antibodies taught by Litak in in the method taught by Bagley and Sen. A skilled artesian would have been motivated to make this use these antibodies as they are well characterized in the art and are being tested for use in the treatment of GBM, which is the disease studied by Bagley.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438 (published online 02 March 2018) in view of Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 (published online 18 Feb 2019) as applied to claim 1 above, and in further view of Brown, J.S., et al (2017) Combining DNA damaging therapeutics with immunotherapy: more haste, less speed British Journal of Cancer 118; 312-324.

Regarding claim 11, Bagley and Sen teach the method of claim 1 as discussed above.
Sen teaches that most commonly used therapeutic approaches use antibodies against inhibitory signaling molecules expressed on immune cells and include targets such as PD-1, PD-L1, and cytotoxic T-lymphocyte associated protein 4 (CTLA-4) (page 2, paragraph 1). Sen further teaches that recent studies have suggested targeting the DNA damaging response (DDR) pathway, including drugs targeting poly (ADP) ribose polymerase (PARP) and checkpoint kinase 1 (CHK1). Sen teaches that the DDR pathway has been shown to be involved in anti-tumor response (page 2, paragraph 3). Sen studied the use of PARP inhibitor olaparib as well as CHK1 inhibitor prexasertib (page 3, paragraph 3) and their effects on PD-L1 expression and synergistic benefits with PD-L1 inhibitors.
Bagley and Sen, however, do not teach that the checkpoint inhibitor targets cytotoxic T-lymphocyte-associated protein 4 (CTLA-4).
Brown provides a review discussing the preclinical rationale for combining immune checkpoint inhibitors with DNA damaging agents (page 312, left column, paragraph 2) and focuses on the immunomodulatory effects of chemotherapy, as well as the newer DNA repair inhibitors (page 314, left column, paragraph 2). Brown teaches that DNA repair inhibitors include CHK1 inhibitors and PARP inhibitors (page 315, Box 2). Brown teaches that the host immune system actively protects itself against tumor development and evasion and the evasion of cancer is due to immunosuppression within the tumor microenvironment (TME) (page 312, right column, paragraph 1). Brown further teaches that CTLA-4 is a T-cell inhibitory receptor and that expression of CTLA-4 on T cells is induced following T-cell activation where it functions to attenuate and eventually terminate T-cell activation. Brown teaches that anti-CTLA-4 monoclonal antibody treatment results in persistent T cell activation and subsequent trafficking of T cells to sources of antigen (page 313, left column, paragraph 4). Brown teaches that in preclinical combination studies, CTLA-4 blockade has been shown to synergize with PARP inhibition (page 317, left column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a CTLA-4 inhibitor in place of the anti-PD-L1 inhibitor in the method taught by Bagley and Sen. A skilled artesian would have been motivated to make this combination in order to take advantage of the benefits of CTLA-4 blockade on the persistence of T cell activation and subsequent trafficking of the cells to sources of antigen as taught by Brown. A skilled artesian would have had a reasonable expectation of success in making this substitution as Brown teaches that CTLA-4 blockade has been shown to synergize with PARP inhibition, which is one of the targets identified by Sen as inhibiting DDR (Sen 3, page 2). Furthermore, as CTLA-4 inhibition is known to aid in T cell activation and persistence, a skilled artesian would reasonably conclude that the effects of the combination would potentiate the response of a T-cell based immunotherapy.

Regarding claim 12, Bagley, Sen, and Brown teach the method of claim 11 as discussed above. 
Brown further teaches that Ipilimumab is a CTLA-4 immune checkpoint inhibitor that has been approved by multiple regulatory agencies as a treatment for Melanoma (page 314, table 1, rows 1-3). 
Sen teaches that ipilimumab is an anti-CTLA4 inhibitor and was the first FDA approved immune checkpoint blockade agent (page 2, paragraph 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used ipilimumab as the immunotherapy treatment in the method taught by Bagley, Sen, and Brown. A skilled artesian would have been motivated to make this combination in order to use an inhibitor that is well known and characterized in the art.

Regarding claim 15, Bagley and Sen teach the method of claim 1 as discussed above. 
Bagley further teaches that the effect of CAR T cells may be heightened through combinations of the treatment with small-molecule drugs and/or the targeting of immunosuppressive immune cell populations in the tumor environment. Bagley teaches that approaches that have been considered include chemotherapy drugs (page 1434, left column, paragraphs 1 and 2).  
Bagley and Sen, however, do not disclose the further administration of a pharmaceutically effective amount of a chemotherapeutic treatment. 
Brown provides a review discussing the preclinical rationale for combining immune checkpoint inhibitors with DNA damaging agents (page 312, left column, paragraph 2) and focuses on the immunomodulatory effects of chemotherapy, as well as the newer DNA repair inhibitors (page 314, left column, paragraph 2). Brown teaches that DNA repair inhibitors include CHK1 inhibitors and PARP inhibitors (page 315, Box 2). Brown further teaches that “the idea that chemotherapy can be used in combination with immunotherapy may seem somewhat counterproductive, as it can theoretically eliminate the immune cells needed for antitumor immunity. However, much preclinical work has now demonstrated that in addition to direct cytotoxic effects on cancer cells, a proportion of DNA damaging agents may actually promote immunogenic cell death, alter the inflammatory milieu of the tumor microenvironment and/or stimulate neoantigen production, thereby activating an anti-tumor response” (abstract). Brown teaches that combining DNA damaging chemotherapy with immune checkpoint inhibitors has the potential to reverse immunoevasive strategies used by tumors and that combined treatment with PD-1/PD-L1 inhibitors and DNA damaging chemotherapy has been demonstrated to be superior to chemotherapy alone (page 321, left column, paragraph 3; page 321, left column, paragraph 1). Brown also teaches that DNA damage can be enhanced using inhibitors of DDR signaling (page 317, right column, paragraph 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further administered a chemotherapeutic treatment to the subject as taught by Brown in the method taught by Bagley and Shen. A skilled artesian would have been motivated to make this combination in order to take advantage of the synergistic combinations of immune checkpoint therapies, DDR signaling inhibitors, and chemotherapeutic agents as taught by Brown. A skilled artesian would have had a reasonable expectation of success as Brown teaches that chemotherapeutics can reverse the immunoevasive tumor microenvironment and activate an anti-tumor response (page 321, left column, paragraph 3) which is what Bagley teaches is a pressing issue in the CAR T-cell therapy of glioblastoma (page 1433, right column, paragraph 2).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438 (published online 02 March 2018) in view of Sen, T., et al (2019) Targeting DNA damage response promotes anti-tumor immunity through STING-mediated T-cell activation in small cell lung cancer Cancer Discov 9(5); 646-661 (published online 18 Feb 2019) as applied to claim 1 above, and in further view of Patsoukis, N., et al (2017) Selective Effects of PD-1 on Akt and Ras pathways regulate molecular components of the cell cycle and inhibit T cell proliferation Sci Signal 5(230); 1-30.
Bagley and Sen teach the method of claim 1 as discussed above. 
Bagley and Sen, however, do not teach that the immunotherapy is directed to potentiation of the ERK pathways. 
Patsoukis teaches that “the receptor programmed death 1 (PD-1) inhibits T cell proliferation and plays a critical role in suppressing self-reactive T cells, and it also compromises antiviral and antitumor responses.” Patsoukis further teaches that studies have shown that expression of PD-1 by “exhausted” virus-specific T cells  prevents proliferation and function of virus-specific effector T cells and clearance of the virus. Patsoukis also teaches that the antiproliferative function of PD-1 is well established but the molecular events of the cell cycle machinery were not well established (page 2, paragraph 2). Patsoukis studied the effects of PD-1 signaling on the molecular control of the cell cycle in human CD4+ T cells (abstract). Patsoukis teaches that PD-1 suppressed SKP2 transcription by inhibiting phosphoinositide 3-kinase-Akt and Ras-mitogen-activated and extracellular signal-regulated kinase kinase (MEK)- extracellular signal-regulated kinase (ERK) signaling. Patsoukis further teaches that exposure of cells to the proliferation-promoting cytokine interleukin-2 restored activation of MEK-ERK signaling, but not Akt signaling, and only partially restored SKP2 expression. 
Based on the teachings of Patsoukis, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an immunotherapy that is directed to potentiation of an ERK pathway in the method taught by Bagley and Sen. A skilled artesian would have been motivated to make this combination as it is known that MEK-ERK signaling is necessary for the cell cycle progression and proliferation of T lymphocytes as taught by Patsoukis. Furthermore, based on the teachings of Patsoukis, a skilled artesian would recognize that the use of an inhibitor of the PD-1/PD-L1 axis would potentiate these pathways and restore the signaling required for T cell proliferation. A skilled artesian would further be motivated to use an inhibitor of the PD-1/PD-L1 axis to potentiate the ERK pathway as it would also restore activation of the Akt pathway as taught by Patsoukis.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647